OPINION OF THE COURT
PER CURIAM.
This is an appeal by Defendant below from his conviction in traffic court for failure to yield the right of way from a stop sign. We reverse.
At trial, the State’s only witness testified that she saw Defendant’s *176car a split second before Defendant hit her car, and that Defendant was going “too fast”. There is no explanation of what “too fast” means, nor was there a reasonable basis for this opinion. She did not see Defendant fail to stop at any stop sign.
Defendant’s testimony explained the accident, but in our view such testimony was unnecessary since the State failed to present a prima facia case of guilt.
The State has a strict burden of proving the charged infraction beyond a reasonable doubt. Levity v. State, 339 So.2d 655 (Fla. 1976). There must be sufficient, competent and substantial evidence to support a conviction. Sindrich v. State, 322 So.2d 589 (Fla. 1st DCA 1975).
The State clearly failed to meet its burden. We reverse the conviction with directions to the trial judge to enter a judgment of acquittal.